UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7147


BENJAMIN WILLIAM FAWLEY,

                      Plaintiff – Appellant,

          v.

GENE JOHNSON, Director, Department of Corrections; LARRY
HUFFMAN, Western Regional Director; R.C. MATHENA, Warden,
Keen Mountain Correctional Center; MR. D. VASS, Treatment
Program Supervisor; MS. RIFE, Protective Custody Unit
Counselor,

                      Defendants – Appellees,

          and

OTHER JANE AND JOHN DOE OFFICIALS AND STAFF,

                      Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:09-cv-00041-JLK)


Submitted:   January 27, 2012             Decided:   February 21, 2012


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Benjamin William Fawley, Appellant Pro Se. John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Benjamin William Fawley appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) civil rights

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Fawley v. Johnson, No. 7:09-cv-00041-JLK (W.D.

Va. July 28, 2011).         We deny Fawley’s motion for an evidentiary

hearing and deny as moot Fawley’s motions seeking leave to file

his     informal   briefs      without       exhibits   and       without    serving

Appellees.      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in    the     materials

before    the   court    and   argument      would   not    aid    the    decisional

process.



                                                                             AFFIRMED




                                         3